Title: To Thomas Jefferson from John Randall, 1 October 1804
From: Randall, John
To: Jefferson, Thomas


               
                  Sir,
                  Washington October 1st. 1804
               
               The office of Commissioner of Loans for the State of Maryland having become vacant by the resignation of Mr Harwood I respectfully make application to be appointed to fill the Vacancy. Few of my fellow Citizens of Annapolis have the Honor of being personally Known to the Executive, and time would not admit of my applying to any of the Maryland Representatives in Congress to the Secretary of the Navy, or to General Smith, to whom I am Known; I came hither therefore without letters of recommendation, in the Hope that I am sufficiently Known by Gentlemen in the City to obtain such testimonials as will induce the Executive to think me worthy of the confidence which I solicit—yet as I am unknown to your Excellency I think it proper to State That I removed to Annapolis in the year 1771 from Westmoreland County in Virginia where I was born in the year 1752. I received an appointment from the State of Maryland in the Staff Department of the Army in the year 1778 and served untill the end of the Revolutionary War, I then engaged in Mercantile pursuits and in the year 1794 was appointed Collector for the Port of Annapolis the Emoluments of which is trifling indeed and having a Wife and ten Children, the office I now solicit will be the more acceptable on their account
               With regard to my qualifications for business, and my Character Moral and political no person is better acquainted than the Comptroller of the Treasury Mr Duvall who has Known me intimately more than 20 years last past, and altho that Gentleman’s Interest has been solicited by other applicants previous to my apprizing him of my wishes I flatter myself he will mention me in favorable terms to the Secretary of the Treasury, and perhaps to your Excellency likewise, if a communication of his Knowledge of me should be desired.
               I have the honor to be with great respect Sir Your most Obedient servant
               
                  
                     John Randall
                  
               
            